Case 9:21-cv-00013-RC-ZJH Document 2 Filed 01/21/21 Page 1 of 12 PageID #: 41




                           UNITED STATES DISTRICT COURT
                                              for the
                                EASTERN DISTRICT OF TEXAS

 Kenneth Allen Pruitt, pro se                           CASE NO. 9:21CV13RC/2H
 on behalf of himself "Plaintiff,                       Filed January 19,2021

 vs.                                                    MOTION FOR
                                                        TEMPORARY
                                                        RESTRAINING ORDER
 Defendants Joseph Robinette Biden Jr.
 and John Forbes Kerry, acting alone,                   AND
 or in concert, in a purported
 official capacity                                      REQUEST FOR
                                                        ADDITIONAL
 and                                                    INJUNCTIVE AND
 US Department of Treasury (USDT),                      DECLARATORY RELIEF
 US Environmental Protection Agency
 (EPA)
 US National Institute of Environmental
 Health Sciences (NIEHS),
 acting alone, or in concert,
 and
 head of USDT Steven Terner Mnuchin,
 head of EPA Andrew Wheeler
 head of NEIHS Rickard Woychik


 and heads of USDT, EPA, and NIEHS
 unnamed for 2021 and later due election                      'Ury
 transition,
 said heads named individually in his/her
 official capacity and when not acting in
 his/her official capacity but acting ultra
 vires,
 acting either alone or with unknown and
 unnamed other persons improperly causing
 violations of USA domestic law referenced
 within 2006 USA entry to 2003-31-OCT
 MERIDA UNITED NATIONS
 CONVENTION AGAINST
 CORRUPTION (UNCAC) and/or violate
 UNCAC,
 collectively "Defendants".
Case 9:21-cv-00013-RC-ZJH Document 2 Filed 01/21/21 Page 2 of 12 PageID #: 42




            MOTION FOR TEMPORARY RESTRAINING ORDER
                             AND
               REQUEST FOR ADDITIONAL INJUNCTIVE
                    AND DECLARATORY RELIEF
                             CASE NO. 9:21CV13RC/2H
                                Filed January 19, 2021
                           UNITED STATES DISTRICT COURT
                                              for the
                             EASTERN DISTRICT OF TEXAS


       Exhibit 1 hereto is proof that Plaintiffs Complaint Case No: 9:21CV13RC/2H

raises genuine Constitutional questions for this Court, not mere "political questions".

Plaintiffs Constitutional questions are not moot.

       Exhibit 1 is also proof that Plaintiff needs immediate protection of this Court,

as requested by this Motion.

       In Exhibit 1 issued yesterday January 20, 2021, Defendant Biden refers "to

Paris Agreement, done at Pa is on December 12, 2015".

       In Exhibit 1, Defendant Biden then "accepts every article and clause thereof

on behalf of the United States of America."

       Plaintiff requests immediate relief by restraint of Defendants until this Court

determines scope of Defendants' Constitutional authority regarding

subject matter of Plaintiffs Complaint. Plaintiff incorporates the allegations of above

cited Plaintiffs Complaint as if fully set forth herein.

        "Paris Climate Accord" or "PCA" is also called "Paris Climate Agreement",

"Paris Agreement", "Paris Accord", or "Accord du Paris" in references cited in


Plaintiffs Complaint.




                                                    2
Case 9:21-cv-00013-RC-ZJH Document 2 Filed 01/21/21 Page 3 of 12 PageID #: 43



       That is, in Exhibit 1, Defendant Biden purports to accept for USA, creating financial and

associated tax bu dens on Plaintiff and other USA taxpayers, the burdens imposed by PCA

which United Nations' official records states is a Treaty:

                "The P ris Agreement is a legally bindi g international treaty o climate

                cha e. It was adopted by 196 Parties at COP 21 in Paris, on 12 December 2015

                and entered into force on 4 November 2016."

       Above is from https://unfccc.int7process-and-meetings/the-paris-


agreement/the-paris-agree ent, which was issued by Secretariat of the United Nations

Framework Convention on Climate Change, located at Bonn, Germany, with email at

secretariat@unfccc.int and web site at http:/unfccc.int]

       Creating detrimental reliance by the World and burdening Plaintiff and other

USA taxpayers. Defendant Biden in Exhibit 1 purports to "accept the said Agreement

[PCA] and every article and clause thereof on behalf of the United States of

America."


         Plaintiffs again asserts that Plaintiffs case provides this Court with

jurisdiction to:

       (a) determine that which is hard to believe:

            "It is hard to believe that the United States would enter into treaties that

            are sometimes enforceable and sometimes not. Such a treaty would be the

            equivalent of writing a blank check to the judiciary. Senators could never

            be quite sure what the treaties on which they were voting meant. Only a

            judge could say for sure and only at some future date. This uncertainty

            could hobble the United States efforts to negotiate and sign international

            agreements."



                                                   3
Case 9:21-cv-00013-RC-ZJH Document 2 Filed 01/21/21 Page 4 of 12 PageID #: 44



             "To read a treaty so that it sometimes has the effect of domestic law and

             sometimes does not is tantamount to vesting with the judiciary the power

             not only to interpret but also to create the law."

          Above quotes are of Chief Justice Roberts' in Medellin v. Texas 552 U.S. 491

(2008) at 510, 511, and

          (b) issue attached order to estrain Defendant Biden and those acting in

concert with him because the President s power to see that the laws are faithfully

executed refutes the idea that he is to be a lawmaker. Youngstown Sheet & Tube Co.

v. Sawyer, 343 U. S. 579, 587 (1952) cited in Medellin v. Texas 552 U.S. 491 (2008)

at 528.

          (c) order Defendant Biden and those acting in conce t with him to not execute

other documents which Secretariat of the United Nations Framework Convention on

Climate Change considers, or may consider, to be a treaty without "Advice and

Consent of the Senate" and where "two thirds of the Senators present concur", as

required by Constitution Article II, Section 2.

          Exhibit 1 goes beyond mere making a Treaty because Defendant Biden

"accepts every article and clause thereof on behalf of the United States of America."

          Yesterday January 20, 2021 Press reports that Defendent "Biden has pledged to bring

the U.S. to net-zero greenhouse gas emissions by 2050."


https://earther.gizmodo.com/ioe-biden-is-putting-the-u-s-back-in-the-pa is-agreeme-1846095865




                                                    4
Case 9:21-cv-00013-RC-ZJH Document 2 Filed 01/21/21 Page 5 of 12 PageID #: 45




       Upon later hearing enabled by this Exhibit 2 Order of Restraint on Defendant

Biden and those acting in concert with Defendant Biden, this Court can find that

their acts or omissions are improper conduct concerning conclusions of the Energy

Transitions Commission that "...achieving a zero-carbon emissions economy will


have only a trivial gross impact (<1%) on attainable 2050 living standards, in either

developed or developing economies...".


https://wwvv.ener y-transitions.org/wp-content/uploads/2020/09/Making-Mission-

Possible-Full-Report.pdf

       Plaintiffs Complaint provides basis fully supporting Exhibit 2 Order for

restraint that requires Defendant Biden to show cause why emissions reductions are

not binding nor enforceable under PCA yet Unite Nations treat PCA as a treaty.

Plaintiff incorporates the allegations of above cited Plaintiffs Complaint as if fully set

forth herein and again claims emissions reductions mentioned PCA are not

enforceable or binding since such reductions are found within non-binding

attachments of Intended Determined Nationally Determined Commitments (INDC)

which each country proposes and conditions.

       Plaintiff asks that the attached Order Exhibit 2 be issued ex parte without

hearing due to

       (1) fact that Defendant Biden acted yesterday January 20, 2021 according to

Exhibit I, and may make additional improper acts or omissions during immediate

next 30 days,

       (2) fact that Defendant Biden's act of yesterday January 20, 2021 according to

Exhibit 1 creates detrimental reliance by the World including the United Nations




                                                  5
Case 9:21-cv-00013-RC-ZJH Document 2 Filed 01/21/21 Page 6 of 12 PageID #: 46




and/or by foreign countries that the USA is entering into a Treaty, without "Advice

and Consent of the Senate" and where "two thirds of the Senators present concu ", as

required by Constitution A ticle II, Section 2

       (3) fact, of which Plaintiff asks this Court to take Judicial notice:

       DEPARTMENT OF TREASURY, ETHICS HANDBOOK, APPENDIX A: Executive

       Order 12731 Octobe 17, 1990 Principles of Ethical Conduct for Government Officers

       and Employees Section 101. Principles of Ethical Conduct:

       "F. Employees shall make no unauthorized commitments or promises of any kind

       purporting to bind the Government." (1990 Principles)

       (4) according to above cited press, absent Order from this Court to protect

Plaintiff taxpayer, Defendants may begin, without proper Congressional authorization

where two thirds of the Senators present concur as required by Constitution Article II,

Section 2, to hire personnel or contractors or make payments to the United Nations or

to foreign countries or incur other putative expenses. Plaintiff asks this Court to take

judicial notice that prior to Defendant Biden's inauguration, USA ended its

contributions to the Green Climate Fund, which is the United Nations' grant-making

body that provides resources for international climate action. Defendants' improper

reinstatement of funding any of Green Climate Fund diverts away from, and harms

Plaintiffs mineral interests which include fossil fuels, without equal protection

enabled by proper Senate consideration versus unilateral acts of Defendants.

       (5) the need for Exhibit 2 restraining order is urgent since Defendants' act of

Exhibit 1 may subject to the USA to being treated as having entered PCA as a Treaty

within thirty (30) days (by February 19, 2021),




                                                  6
Case 9:21-cv-00013-RC-ZJH Document 2 Filed 01/21/21 Page 7 of 12 PageID #: 47




       For all Defendants who are USA Officials, Agencies and/or employees of said

Agencies such as USDT, EPA and E1HES, Plaintiff requests this Court to take

judicial notice of their official government addresses to which the attached Order can

be addressed.

       If this Court requires a hearing before grant of this Order, Plaintiff requests,

due to COVID-19 risks, a telephonic hearing. Plaintiff respectfully informs the Court

that Plaintiff pro se is 75 years old and is hearing impaired and may need and request

others to assist him at a hearing.




Dated: Januaiy 21, 2021

Respectfully submitted,

By: /s/ Kenneth Allen Pruitt




Kenneth Allen Pruitt, pro se

on behalf of himself "Plaintiff,


Kenneth A. Pruitt
kap8063@yahoo.com
Telephone: 936-714-3811
Facsimile: none
Address:
Trailer Village RV Park
16580 N. US Hwy
Garrison, Texas 75946
Nacogdoches County, Texas




                                                  7
Case 9:21-cv-00013-RC-ZJH Document 2 Filed 01/21/21 Page 8 of 12 PageID #: 48



                              E hibit 1
                                  to
       MOTION FOR TEMPORARY RESTRAINING ORDER
                          AND
REQUEST FOR ADDITIONALINJUNCTIVE AND DECLARATORY RELIEF
                      CASE NO. 9:21CV13RC/2H
                        Filed January 19, 2021
                    UNITED STATES DISTRICT COURT
                                   for the
                      EASTERN DISTRICT OF TEXAS




                                          8
Case 9:21-cv-00013-RC-ZJH Document 2 Filed 01/21/21 Page 9 of 12 PageID #: 49




                              THE WHITE HOUSE
                                       WASHINGTON


                                        a ary 20, 2021


    FOR IMMEDIATE RELEASE
    January 20, 2020

        ACCEPTANCE ON BEHALF OF THE UNITED STATES OF AMERICA

    I, Joseph R. Biden Jr., President of the United States of America, having seen and
    considered the Paris Agreement, done at Paris on Decembe 12, 2015, do hereby accept
    the said Agreeme t and every article and clause thereof on behalf of the United States of
    America.


    Done at Washington this 20th day of January, 2021.

                                    JOSEPH R. BIDEN JR.

                                              m#




                   Priv acy Policy j Contact the White House | llnsulx cribe




    The White House • 1600 Pen sylvania Ave NW • Washington, DC 20500 • USA • 202-
                                           456-1 111




                                                9
Case 9:21-cv-00013-RC-ZJH Document 2 Filed 01/21/21 Page 10 of 12 PageID #: 50




                                         Exhibit 2

                      TEMPORARY RESTRAINING ORDER
                          CASE NO. 9:21CV13RC/2H
                                Filed January 19, 2021
                             UNITED STATES DISTRICT COURT
                                             for the
                              EASTERN DISTRICT OF TEXAS


 Until f rther notice from this Court,

 "PCA" means "Paris Climate Accord "and is also called "Paris Climate Agreement", "Paris

 Agreement", "Paris Accord", or "Accord du Paris" in references cited in above numbered case


 for Plaintiffs Complaint.




 1. Defendants, their subordinates, agents, employees, and all others acting alone or in

 concert with them are hereby ordered to not sign any document purporting to cause USA to re¬

 enter PCA or enter replacement PCA, or any other material climate related arrangement with one

 o more foreign nations substituting for PCA, without "Advice and Consent of the Senate" and

 where "two thirds of the Senators present concur", as required by Constitution Article II,

 Section 2.




 2. Defendants Biden and Ke ry are hereby ordered to not act in a manner intended to cause,

 and instruct their subordinates, agents, employees, and all others acting for the Executive Branch

 in concert with them to not act in a manner intended to cause, detrimental reliance by members

 of the USA public or one or more foreign nations that USA has entered or will re-enter PCA or

 enter replacement PCA, or any other material climate related arrangement with one or more




                                                 10
Case 9:21-cv-00013-RC-ZJH Document 2 Filed 01/21/21 Page 11 of 12 PageID #: 51




 foreign nations substituting for PCA, without "Advice and Consent of the Senate" and where

 "two thirds of the Senators present concur", as required by Constitution Article II, Section 2.



 3. Defendants Biden and Kerry acting alone, or in concert, and USDT, EPA, and NIEHS

 acting alone, and USDT, EPA and NIEHS in concert, and their subordinates, agents, employees,

 and all others acting in concert with them, are hereby ordered to not assert to the USA public and

 foreign nations the idea that they have authority or power to be an environmental lawmaker or

 have power to bind USA to a non-self executing treaty related to the environment.




 4. Defendants Biden and Kerry acting alone, or in concert, and USDT, EPA and NIEHS

 acting alone, and USDT, EPA, and NIEPIS in concert, and their subordinates, agents, employees,

 and all others acting in concert with them are hereby ordered to not cause USA to be a signatory

 to any protocol to, or other agreement regarding 1992 UNFCCC at negotiations in Kyoto in

 December 1997 or thereafter which would: (1) mandate new commitments to limit or reduce

 greenhouse gas emissions for UNFCCC Annex 1 Parties, unless the protocol or other agreement

 also mandates new specific scheduled commitments to limit or reduce greenhouse gas emissions

 for Developing Country Parties within the same compliance period; or (2) result in serious harm

 to the U.S. economy, without "Advice and Consent of the Senate" and where "two thirds of the

 Senators present concur", as required by Constitution Article II, Section 2_




 5. Defendants Biden and Kerry acting alone, or in concert, and USDT, EPA, and NIEHS

 and acting alone, and USDT, EPA, and NIEHS in concert, and their subordinates, agents,

 employees, and all others acting in concert with them, are hereby ordered to not spend or transfer-

 funds or make grants, loans or contracts for activities, directly or indirectly, having a primary or



                                                  11
Case 9:21-cv-00013-RC-ZJH Document 2 Filed 01/21/21 Page 12 of 12 PageID #: 52




 majority purpose or effect to support or expand PCA , without "Advice and Consent of the

 Senate" and where "two thirds of the Senators p esent concu ", as required by Constitution

 Article II, Section 2.




 6. Defendants, their subordinates, agents, employees, and all others acting in concert with

 them are hereby ordered to not continue expenditures of money for activities directly or

 indirectly in support of PCA, without "Advice and Consent of the Senate" and where "two thirds

 of the Senators present concur", as required by Constitution Article II, Section 2.

 So Ordered by
 UNITED STATES DISTRICT COURT
 for the
 EASTERN DISTRICT OF TEXAS



 Judge, Lufkin Division




                                                  12
